CONNIE B. WlLLIAMS

L%'_a/nr{y al @m€»
GREAT SouTHwEST BuILDlNG TEL (713) 225-3700
1314 TExAs AVENUE, sulTE 1710 FAx (713) 225»3140
HousToN, TExAs 77002 Emau cum 11o@homil.eom
July 28, 2015
Annie Rebecca Elliott via Fax 281-341-4519
District Clerk
301 Jackson Strect F“-ED “" PpEALS
Richmond, rean 77469 ‘ST:O‘°UU§YF?AEXAS
Re: Joshua Jacob Patterson vs. the State of Texas JUL 3 0 2015
Trail Court No. 11-DCR-058778 chSTOPH _ paula
Appeuare Cause No. 01~15-00167-CR @%/
CLEFlK ._.__----___""`

Dear Clerk Elliott:
Our office represents Mr. Patterson in the captioned matter.

The reporter’s record in this case was filed in the First Court of Appeals on Wednesday July 15,
2015, as per the attached notice.

On Monday, July 20, 2015, Attorney Williams came by your office to check out the appellate
record and was informed that a copy of the reporter’s record had not been filed with your office

On Wednesday, July 22, 2015, at 8:04 a.rn. I, Attorney Williams’ legal assistant, called Court
Reporter Elizabeth Wittu at 713-409-3292, and left a message asking when a copy of the
reporter’s record would be filed with your ofiice. As of this letter, Court Reporter Wittu has not
returned said call.

On Thursday lilly 23, 2015, at 9:40 a.m. I called your office and was informed that a copy of the
reporter’s record had not been filed with your office.

On Tuesday July, 28, 2015 at 8:29 a.m. l again called your office and was again informed that a
copy of the reporter’s record had not been filed with your office.

Please notify our office and the First Court of Appeals when a copy of the reporter’s record
is filed.

Respectfully,

Marshall W. Watkins
Lega_l Assistant

First Court of Appeals
301 Fannin Su'eet
Houston, Texas 77002-2066

Elizabeth Wittu

OHicial Court Reporter
240th Disu~ict com

401 Jackson Street
Suite 201

Richmond, Texas 77469

FH_.E COPY

 
 
 

_ FTRST COURT OF APPEALS
’; 301 Fa.nnin Street
Houston, Texas 77002-2066
duly 15, 2015
RE: Case No. 01-15-00167-CR

Style: Joshua Jacob Patterson
v. The State of Texas

On Jvly 15, 2015 the reporter's record was filed. If the reporter'a
record is incomplete, appellant or any other party should 'seek to supplement
the reoord. Tex. R. App. P. 34.5(¢) . If the clerk’s record has already been
filed, appalla.nt's brief is due 30 days from ttu'.s date; if it is an
accelerated appeal, appellant’s brief is due 20 days from this date. ‘l‘ex. R.
App. P. 38.6(e) . All motions or other documents (i.e., briefs) filed with the
Court must comply with Tex. R. App. P. 9.

T. C. Case § ll-DCR-058778 Christopher A. Prine, Clerk of the Court

 

Connie B. Williams
1314 Texas, Ste 1710
Houston, TX 77002
RRLIVRRRD V.l’A B-HAIL

  

' r_ FI§BT COURT 02 APPEALS
'; 301 Fannin Street .
Houston, Texas 77002-2066
July 15, 2015
RE: Case No. 01-.15-00167-CR

$tyle: Joshua Jacob Pattersc>n
v. The State of Texas

On July 15, 2015 the reporter's record was filed. If the reporter’s
record is incomplete, appellant or any other party should seek to supplement
the record. Tex. R. App. P. 34.5(¢). If the clerk's record has already been
filed, appellant's brief‘ is due 30 days from this date; if it is an
accelerated appeal, appellant's brief is due 20 days from this date. Tex. R.

App. ?. 38.6(a) . All motions or other documents (i.e., briefs) filed with the
' Court must comply with Tex. R. App. P. 9.

T. C. Case § ll-DCR-058778 Christopher A. Prine, Clerk of the Court

Connie B. Williams
1314 Texas, Ste 1710
Houston, TX 77002
DRLIVERRD VIA E-MAIL

CoNNlE B. WlLLlAMs

§§%MHVMLQHW

GREAT SOUTHWEST BU|LD|NG
1314 TEXAS AVENUE, SU|TE 1710
HOUSTON, TEXAS 77002

31 ?~1?11..`.`1§. ,.'.f~._;"':':‘:f»';`r
First Court oprpeals JU|_ 3 0 2015
301 Fannin Street
Houston, Texas 77002-2066 CHF"STOFHER A- PR?NE
L':z_E-?K

 

 

 

~SJEAHL RECE|VED

l"nl|i#lllfllllllhll}lll!llll}llll|I'l}llllllfil|l|}ll""lhll

“FT£!C'»'.EEC‘:&&§§